COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 LAURA CARSNER,                                 §
                                                                  No. 08-11-00326-CR
                  Appellant,                    §
                                                                    Appeal from the
 v.                                             §
                                                                  171st District Court
 THE STATE OF TEXAS,                            §
                                                              of El Paso County, Texas
                  Appellee.                     §
                                                                  (TC# 20090D05416)
                                                §


                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the trial court’s judgment and remand the cause for new trial, in

accordance with the opinion of the Court. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 9TH DAY OF OCTOBER, 2013.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, J., and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment